Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is responsive to the amendment filed 05/10/2021. Claims 1-13 are currently pending. Claims 14-20 are canceled per applicant’s request.

Response to Amendment
Applicant's amendment, filed on 05/10/2021, is entered into further examination and appreciated by the examiner.

Response to Remarks/Arguments
Regarding remarks on the objections to the specification, amendment accompanied with clarifying remarks have been fully considered, but amendment drew examiner’s attention to inconsistencies found in the specification. Although the amendment of par. 0043 may be fine within the paragraph itself, the amended sentence “the non-matrix features may be interpreted and classified” creates a conflict against par. 0008, for instance the phrase “characterization of non-matrix attributes”, which is different from “characterization of non-matrix features”. Furthermore, Fig. 2 step 208 states “Perform process-based characterization of non-matrix features”, which reveals an existing inconsistency in the original disclosure regarding “feature” versus “attribute”. So a new objection is issued. See new office action below.
the rejections under 35 U.S.C. §101, applicant's arguments have been fully considered but they are not persuasive.
Applicant argues (see pg. 9 line 5 from the bottom – pg. 10 line 8 from the bottom) that the pending claims are not directed towards a mental process, as they are not practically performed in the human mind by referring to a use of computer. Applicant also recites court case, Research Corp. Techs. vs. Microsoft Corp, hereinafter ‘Research Corp”, which was determined patent eligible by the court and  asserts current application is similar to Research Corp.
Examiner respectively disagrees with the argument because pending claims are written in a high level of generality using terminologies which manifest abstract representation of data characteristics, e.g. non-matrix features, non-matrix attributes and non-matrix feature properties. Claims recite these limitations without disclosing specifics thus making the distinction between limitations unclear. One of the recited limitations even has inconsistency in the specification and the independent claim (see claim objections below).
Since the limitations are so broad without disclosing specifics, the limitations can be interpreted as simple process steps that can be performed in human mind with a limited size and complexity in scope although they can be also interpreted as complex process steps with enormous size in scope that would require computer resources beyond mental process. Claims fail to show that the limitations are too complex and too huge in size to be performed in a human mind.
Human can observe nom-matrix features from the data, classify them by the feature types, with or without mathematical calculation and even determine a non-matrix 
Regarding court case, Research Corp discloses image processing with specific rules rendering half tone image, producing physical half tone image, while current application discloses general data processing steps of calculating an effective non-matrix properties by a set of rules, wherein both the non-matrix effective properties and the set of rules are not described with specifics, fails to generate tangible and physical objects. Thus, current application cannot be determined as being similar to Research Corp.

Applicant also argues (see pg. 10 line 7-5 from the bottom) that the pending claims are not directed towards a method of organizing human activity, such as a fundamental economic principle, a legal interaction, or a method for managing personal behavior or relationships between people.
Examiner submits that the argument is irrelevant because previous office action has not treated the claims to be directed to a method of organizing human activity.

Applicant continues to argue (see pg. line 4 from the bottom – pg. 11 line 17) that the pending claims are not directed towards a mathematical concept, in and of itself,  the pending claims provide specific rules and features for interpreting subsurface data and determining non-matrix effective properties. The applicant also recites court case McRo, which was determined patent eligible by the Court, and asserts current application is similar to McRo.
e.g. determining, i.e. calculating, non-matrix effective properties using the conceptual framework, i.e. a set of rules related to subsurface geometry, with non-matrix attributes and features, are not specific and thus they belong to mathematical concept or mental process, when the size and the complexity of the limitations are interpreted as reasonable for mental processing, or combination of both mathematical concept and mental process.
The set of rules and the subsurface geometry are in general part of mathematical concepts and are used in calculating “non-matrix effective properties”.
Regarding court case, McRo uses a computer to perform a distinct process to automate a task previously performed by humans for the first time, i.e. well synchronized animation, which was not possible in the past. Mcro uses a specific set of rules for automation. Current application recites a mathematical calculation of “non-matrix properties” from “subsurface data” in broad terms, rather than producing some product like the well synchronized animation using a particular set of automated rules by replacing human aesthetic judgement. Thus, current application cannot be determined as being similar to McRo.

Regarding arguments on the rejections under 35 U.S.C. §103, applicant’s arguments have been considered but are moot in view of new ground of rejection necessitated by the amendment because the arguments do not apply to any of the references being used in the current rejection.
Specification
	The disclosure is objected to because of the following informalities: In par. 0043, the amended sentence “The non-matrix attributes” [0008, 0009, 0010, 0011, 0049, 0050, 0051, 0052, 0080, 0081], 
	although the sentence matches very well with other parts in the specification, .e.g. “characterizing non-matrix type features” [0039], a process-based characterization of non-matrix features [0064, Fig. 2 block 208]). Even if par 0043 is put aside from discussing the issue of inconsistency, the original disclosure is not consistent as pointed out. Appropriate correction is required.

Claim Objections
	Claim 1 is objected to because of the following informalities: As per claim 1, the limitation “performing a process based characterization of non-matrix attributes based on the subsurface data, wherein the process based characterization comprises classifying non-matrix features based on geological, mechanical, and hydrologic processes responsible for the development of the non-matrix features” should be replaced with “performing a process based characterization of non-matrix features based on the subsurface data, wherein the process based characterization comprises classifying non-matrix features based on geological, mechanical, and 
	The limitation “for one or more of the location, size, geometry, distribution, relative spacing and spatial density of each non-matrix features” should be replaced with “for one or more of a location, size, geometry, distribution, relative spacing and spatial density of each non-matrix features”.
	The limitation “assigning non-matrix attributes to the conceptual framework, wherein the non-matrix attributes are assigned based on the classification of the non-matrix feature types in the process-based framework” should be replaced with “assigning non-matrix attributes to the conceptual framework, wherein the non-matrix attributes are assigned based on the classification of the non-matrix features  in the process-based conceptual framework” or with an appropriate phrase for consistency.
	The limitation “non-metric” in “determining non-matrix effective properties based on the assigned non-matric attributes” should be replaced with “non-matrix” for consistency.
	Appropriate correction is required.

Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to nonstatutory subject matter. The claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Specifically, representative claim 1 recites:
“A method for enhancing hydrocarbon operations for a subsurface region comprising:
obtaining subsurface data associated with a subsurface region;
performing a process based characterization of non-matrix attributes based on the subsurface data, wherein the process based characterization comprises classifying non-matrix features based on geological, mechanical, and hydrologic processes responsible for the development of the non-matrix features; (1.A)
creating a conceptual framework based on the process based characterization, wherein the conceptual framework comprises a set of rules for the non-matrix feature that account for one or more of the location, size, geometry, distribution, relative spacing, and spatial density of each non-matrix feature; (1.B)
assigning non-matrix attributes to the conceptual framework, wherein the non-matrix attributes are assigned based on the classification of the non-matrix feature types in the process-based framework; (1.C)
determining non-matrix effective properties based on the assigned non-matric attributes; (1.D)
and outputting the non-matrix effective properties”.
The claim limitations in the abstract idea have been highlighted in bold above; the remaining limitations are “additional elements”.
Under the Step 1 of the eligibility analysis, we determine whether the claims are to a statutory category by considering whether the claimed subject matter falls within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: Process, machine, manufacture, or composition of matter. The above claim is considered to be in a statutory category (Process).
Under the Step 2A, Prong One, we consider whether the claim recites a judicial exception (abstract idea). In the above claim, the highlighted portion constitutes an abstract idea because, under a broadest reasonable interpretation, it recites limitations that fall into/recite an abstract idea exceptions. Specifically, under the 2019 Revised Patent Subject matter Eligibility Guidance, it falls into the grouping of subject matter when recited as such in a claim limitation, that covers mathematical concepts (mathematical relationships, mathematical formulas or equations, mathematical calculations) and mental processes (concepts performed in the human mind including an observation, evaluation, judgement, and/or opinion).
For example, limitation/steps of (1.A) – (1.D) are treated by the Examiner as belonging to mental process or mathematical concept grouping or the combination of both groupings according to broad interpretation of the limitations/steps in light of application’s specification (classifying the types of non-matrix features based on the i.e. equation, or structural, i. e. geometrical relationship [0057, Fig. 1 110]; non-matrix attributes are assigned based on classification of the non-matrix feature types in the process-based framework [0057, Fig. 1 112]). 
Characterization (or classification) step at (1.A) can be interpreted as a mental process using judgement or observation by treating the size and complexity of the step as limited for mental processing. The step can be also interpreted as a mathematical concept because classification in general, i.e. arrangement or sorting objects into groups on the basis of a common property that they possess, is recognized as belonging to a mathematical subject in studies
(see https://www.cuemath.com/numbers/classification).
Limitations / steps (1.B) - (1.D) represent the steps of calculating “a non-matrix effective properties” from sub surface data using a set of rules, that can be a formula or an equation, and the limitations / steps can be interpreted as a mental process, using a rule of thumb or simple math, or as a mathematical concept.
Next, under the Step 2A, Prong Two, we consider whether the claims that recite a judicial exception is integrated into a practical application.
In this step, we evaluate whether the claim recites additional elements that integrate the exception into a practical application of that exception.
The above claims comprise the following additional elements: (Side Note: duplicated elements may have not been repeated
In Claim 1: “A method for enhancing hydrocarbon operations for a subsurface region”, “obtaining subsurface data associated with a subsurface region” and “outputting the non-matrix effective properties”.
In Claim 10: “simulating fluid flow within the subsurface model based on the non-matrix effective properties”;
In Claim 11: “causing a well to be drilled based on the one of the outputted non-matrix effective properties, the simulated fluid flow, and any combination thereof”; 
In Claim 12: “performing a hydrocarbon operation based on the one of the outputted non-matrix effective properties, the simulated fluid flow, and any combination thereof”;
In Claim 13: “A system for enhancing hydrocarbon operations associated with a subsurface region”, “a processor”, “an input device”, “memory”;
As per claim 1, the additional element in the preamble ““A method for enhancing hydrocarbon operations for a subsurface region” is not qualified for a meaningful limitation because it does only generally link the use of the judicial exception to a particular technological environment or field of use. The limitation/step “obtaining subsurface data associated with a subsurface region” represents a typical data collection/acquisition process and only adds insignificant extra solution activity to the judicial exception. The limitation/step “outputting the non-matrix effective properties” represents a usual result report/display process and only adds insignificant extra solution activity to the judicial exception.
As per claims 10, the limitation/step “simulating fluid flow within the subsurface model based on the non-matrix effective properties” represents organizing human activity or a mere data processing step through simulation and only adds insignificant extra solution activity to the judicial exception.
As per claim 11, the limitation/step “causing a well to be drilled based on the one of the outputted non-matrix effective properties, the simulated fluid flow, and any combination thereof” can be interpreted as “providing instruction/commands to drill a well” followed by a mental judgement and only adds an insignificant extra solution activity to the judicial exception.
As per claim 12, the limitation/step “performing a hydrocarbon operation based on the one of the outputted non-matrix effective properties, the simulated fluid flow, and any combination thereof” can be interpreted as any operation, including even well planning for example, followed by mental judgement and only adds an insignificant extra solution activity to the judicial exception.
As per claim 13, the additional element in the preamble “a system for enhancing hydrocarbon operations associated with a subsurface region” is not qualified for a meaningful limitation because it does only generally link the use of the judicial exception to a particular technological environment or field of use. The limitations/elements ““a processor”, “an input device”, and “memory” represent a generic computer components and they are not particular.
In conclusion, the above additional elements, considered individually and in combination with the other claim elements do not reflect an improvement to other technology or technical field, and do not cause real word transformation by applying 
At step 2B analysis, however, the above claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception as provided in the prior art of record. The limitations/elements “subsurface region”, “a well”, “processor”, “input device” and “memory” are well understood, routine and conventional elements in the art according to the prior art of record.
	Therefore, claims 1- 13 are not patent eligible.

Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 1-4 and 6-12 are rejected under 35 U.S.C. 103 as being unpatentable over Medekenova (A. Medekenova and G. D. Jones, “Characterization and Modeling Challenges Associated with Fracture and Karst (Non-Matrix) in the Margin Area of a .
As per claim 1, Medek discloses the claim as follows.
	A method for enhancing hydrocarbon operations for a subsurface region comprising: (Advanced approaches … enhance ability to evaluate … non-matrix properties, identify and evaluate key reservoir properties that could impact in-place volumes and ultimate field recovery [abs line 14-18]; Non-matrix features … contribute significantly to field in-place volumes, production rates, and recovery, matrix rock [pg. 1 abs line 1-3]; petrophysical behavior [pg. 2 line 9 from the bottom], subsurface measurement [pg. 3 line 8],  drilling, subsurface measurement [pg. 3 line 20-23])
	obtaining subsurface data associated with a subsurface region; (Borehole data is obtained [pg. 2 line 12-8 from the bottom])
	performing a process based characterization of non-matrix attributes based on the subsurface data, (Non-matrix features … requires … advanced characterization [pg. 1 Abstract line 1 – 7], characterizing non-matrix features, observations of karst and fracture [pg. 2 line 11-10 from the bottom], presence of fluid flow and associated chemical reactions, undergo dissolution process, equivalent to process based, fracture, undergo further dissolution, features, equivalent to subsurface data,  features classified [pg. 2 line 23 – 32])
	wherein the process based characterization comprises classifying non-matrix features based on geological, mechanical, and hydrologic processes responsible for the development of the non-matrix features; (characterizing non-matrix features, observations of karst and fracture [pg. 2 line 11-10 from the bottom], non-matrix component … can be further subdivided into fractures and karst [pg. 2 line 21-22], presence of fluid flow and associated chemical reactions … naturally fractured, undergo dissolution process, equivalent to geological, mechanical, and hydrologic process based process, fracture, undergo further dissolution, features, characterized, subdivided into … categories based on data resolution, equivalent to subsurface data,  features classified [pg. 2 line 23 – 32])
	creating a conceptual framework based on the process based characterization, (Data integration, along with the use of … concepts, improves confidence when modeling field-wide non-matrix heterogeneities  [abs line 1-13], conceptual models, integration of available dynamic data is critical to determine the effectiveness of individual features, distinct such that … model is required, equivalent to a conceptual framework [pg. 2 line 11-17]; Non-matrix features ... requires ... advanced characterization [pg. 1 abs line 1 - 7], characterizing non-matrix features, observations of karst and fracture [pg. 2 line 11-10 from the bottom])
	wherein the conceptual framework comprises a set of rules for the non-matrix feature that account for one or more of the location, size, geometry, equivalent to accounting for the location, size, geometry, distribution information, relative spacing, and spatial density of each non-matrix feature)

Medek further implies combining non-matrix attributes with the conceptual model (After the non-matrix facies is populated and associated properties are assigned ‘porosity, permeability, Sigma, and saturation’, non-matrix models are combined using a prioritization scheme [pg. 7 line 2-3]) and recites 
	“non-matrix effective properties” (Estimating effective properties for geological models [pg. 2 line 14]), but does not explicitly disclose 
	“assigning non-matrix attributes to the conceptual framework, wherein the non-matrix attributes are assigned based on the classification of the non-matrix feature types in the process-based framework”, “determining non-matrix effective properties based on the assigned non-matric attributes” and is silent regarding “outputting the non-matrix effective properties”.

Jones discloses “assigning non-matrix attributes to the conceptual framework” (step 4, Build and populate karst element models [pg. 4 line 8-16], step 5, Populate the element model with porosity and permeability, End member scenario include karst … preserved as open voids vs. karst features that filled with sediments and/or collapse breccia [pg. 4 line 18-24], equivalent to non-matrix attributes; caves ‘Karst Tubes’ developed … object based modeling of Karst, concept of caves, dimensions and geologic rules for distribution of these phreatic tubes are relatively well constrained [pg. 5 line 12-13]),
	“wherein the non-matrix attributes are assigned based on the classification of the non-matrix feature types in the process-based framework” (step 1, identify regions with characteristic styles of karst, equivalent to non-matrix feature types, Regions can be delineated … using observed karst patterns, process-based concepts, Variations in matrix properties provide a basis for further sub-classification of karst regions [pg. 3 line 5-11])
	“determining non-matrix effective properties based on the assigned non-matric attributes” (step 7, Calculated effective properties [pg. 4 line 28-30]; generate effective property cross plots, Karst:Matrix, implying non-matrix [Fig. 1 step 8], flow-based effective properties, steps 2-8 [pg. 3 line 3-4]) and 
	“outputting the non-matrix effective properties” (step 8, Generate cross-plots of effective porosity, permeability tensors … and permeability anisotropy … vs karst:matrix [pg. 4 line 31-33], step 10, using karst:matrix as the link property, non-matrix flow behavior [pg. 4 line 6 from the bottom to end]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the application to modify the teachings of Medek in view of Jones to create a conceptual framework, assigning non-matrix attributes to the conceptual framework, determining non-matrix effective properties and outputting the non-matrix effective properties by bridging the data gaps through dynamic data integration for an effective property evaluation that can be used for more accurate filed planning and optimization recovery (Medek - Outcrop analogs and conceptual models are required to bridge data gaps. Integration of available dynamic data is critical to determine the effectiveness of individual features [pg. 2 line 11-12], Non-matrix data gaps [pg. 3 line 4-16])  (Jones - Fortunately, outcrop analogs, cave maps and the resulting integrated conceptual models help bridge the subsurface karst “data-gap”, model assisted characterization [pg. 2 line 24-29]).

As per claim 2, Medek and Jones disclose claim 1 set forth above.
Medek further discloses “identifying one or more production anomalies associated with the subsurface region” (interpretation of anomalous petrophysical behavior [pg. 2 line 9 from the bottom]).

As per claim 3, Medek and Jones disclose claim 1 set forth above.
Medek further discloses “wherein the non-matrix attributes are associated with one or more karst in the subsurface region” (These large pores are referred to as the non-matrix component, and can be further subdivided into fractures and karst [pg. 2 line 21-

As per claim 4, Medek and Jones disclose claim 1 set forth above.
Medek further discloses “wherein the non-matrix attributes are associated with one or more fractures in the subsurface region” (These large pores are referred to as the non-matrix component, and can be further subdivided into fractures and karst [pg. 2 line 21-22], The main input for characterizing non-matrix features is observations of karst and fractures in rim wells [pg. 2 line 11-10 from the bottom]).
	
As per claim 6, Medek and Jones disclose claim 1 set forth above.
Medek further discloses “updating the process-based characterization with dynamic data” (the model is calibrated by comparing simulation results to available dynamic data [pg. 1 abs line 16-16], Integration of available dynamic data is critical [pg. 2 line 11-13], characterization and modeling workflow [pg. 5 line 14 from the bottom], implying process-based characterization).

As per claims 7, Medek and Jones disclose claim 1 set forth above.
Medek further discloses “integrating the process-based characterizations with seismic data associated with the subsurface region” (data integration, bridge data gaps, modeling field-wide non-matrix heterogeneities [pg. 1 abs line 11-13], integration of geoscience and reservoir engineering workflows [pg. 1 abs line 18-19], Integration of available dynamic data is critical [pg. 2 line 11-13]).

As per claim 8, Medek and Jones disclose claim 1 set forth above.
Medek further discloses “determining two or more non-matrix type” (These large pores are referred to as the non-matrix component, and can be further subdivided into fractures and karst [pg. 2 line 21-22]); 
	“identifying non-matrix types with one of core data and log data associated with the subsurface region” (The main input for characterizing non-matrix features is observations of karst and fractures in rim wells,  Borehole data is obtained from core, image logs, interpretation of secondary porosity, interpretation of karst intervals, interpretation of anomalous petrophysical behavior, zones of fluid loss (LCZ), Closed Hole Circulation Drilling (CHCD), and Production Log Tests (PLT). [pg. 2 line 11-8 from the bottom]); and - 26 -2017EM471-US 
	“using the identified non-matrix types to perform the process based characterization of non-matrix attributes” (fracture characterization, Figure 2 illustrates that observed subvertical syn-depositional fractures, This outcrop data facilitates extrapolation and interpretation of fractures partially penetrated in well bores … provides critical input to modeling fracture distribution, connectivity and reservoir properties, non-matrix features associated with dissolution, process of dissolution, karst features,   [pg. 4 line 9 from the bottom – pg. 5 line 9], characterization and modeling workflow [pg. 5 line 15-11 from the bottom], The resulting models can be used to test key uncertainties associated with data gaps during non-matrix characterization [pg. 8 line 2-1 from the bottom]).

As per claim 9, Medek and Jones disclose claim 1 set forth above.
Medek further discloses “creating a subsurface model associated with a subsurface region, wherein the subsurface model comprises a plurality of cells” (Dual Porosity / Dual Permeability (DPDK) modeling, DPDK models use two separate geocellular grids [pg. 5 line 8 from the bottom – pg. 6 line 4]);
	“assigning one or more of the non-matrix effective properties to each of the plurality of cells” (two separate geocellular grids that are created to represent a dual pore throat geometry of matrix and nonmatrix within the same rock volume [pg. 6 line 1-3], Non-matrix properties, The permeability of fracture-dominated cells, karst-dominated cells [pg. 6 line 12- 18, Fig. 4], Fracture density sensitivities can be tested by varying the proportion of cells with fracture properties [pg. 8 line 17-16 from the bottom]).

As per claim 10, Medek and Jones disclose claim 1 set forth above.
Medek further discloses “simulating fluid flow within the subsurface model based on the non-matrix effective properties” (Dual Porosity / Dual Permeability (DPDK) simulation model [pg. w. line 14-17], DPDK is utilized to model … flow behavior, the goal of DPDK simulation … to ensure accurate prediction of fluid flow [pg. 5 line 3-1 from the bottom], Matrix and non-matrix models are simulated concurrently in the dynamic model [pg. 6 line 16 – from the bottom]).

As per claim 11, Medek and Jones disclose claim 10 set forth above.
Medek further discloses well production plan using the characterization result (non-matrix simulation models. The resulting models can be used to test key uncertainties implying both drilling plan and performing hydrocarbon operation [pg. 9 line 1-2]), but does not explicitly disclose “causing a well to be drilled based on the one of the outputted non-matrix effective properties, the simulated fluid flow, and any 15combination thereof”.

Jones disclose field development planning based on the one of the outputted non-matrix effective properties, the simulated fluid flow, and any combination thereof (Evaluating … reservoir performance related to karst is a fundamental industry challenge for field development planning, implying drilling decision is included in planning based on the evaluation result, karst features matter-to-flow and their effective permeability, equivalent to non-matrix effective properties and the simulated fluid flow [pg. 7-6 from the bottom], effective property modeling, effective cross plot, equivalent to non-matrix property [Fig. 1 step 8], flow simulation, i.e. equivalent to simulated fluid flow [Fig. 1 step 11]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the application to modify the teachings of the combined prior art in view of Jones to plan a well drilling based on the one of the outputted non-matrix effective properties, the simulated fluid flow, and any combination thereof as a field application through more accurate characterization process for optimal production, 


As per claim 12, Medek and Jones disclose claim 10 set forth above.
Medek further discloses performing oil production operation using the characterization result (non-matrix simulation models. The resulting models can be used to test key uncertainties associated with data gaps during non-matrix characterization [pg. 8 line 2-1 from the bottom], Understanding the impact of these uncertainties on production and field performance will help to minimize risk and maximize field recovery, implying both drilling plan and performing hydrocarbon operation [pg. 9 line 1-2]), but does not explicitly disclose “performing a hydrocarbon operation based on the one of the outputted non-matrix effective properties, the simulated fluid flow, and any 15combination thereof”.

Jones discloses  based on the one of the outputted non-matrix effective properties, the simulated fluid flow, and any combination thereof (Evaluating … reservoir performance related to karst is a fundamental industry challenge for field … optimization recovery, implying performing a hydrocarbon operation, karst features matter-to-flow and their effective permeability, equivalent to non-matrix effective properties and the simulated fluid flow [pg. 7-6 from the bottom], effective property modeling, effective cross plot, equivalent to non-matrix property [Fig. 1 step 8], flow simulation, i.e. equivalent to simulated fluid flow [Fig. 1 step 11]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the application to modify the teachings of the combined prior art in view of Jones to perform a hydrocarbon operation based on the one of the outputted non-matrix effective properties, the simulated fluid flow, and any combination thereof as a field application through more accurate characterization process for optimal production, 
	which is well known practice in the art as can be seen in Sloan (R Sloan, “Quantification of Uncertainty in Recovery Efficiency Predictions: Lessons Learned from 250 Mature Carbonate Fields”, SPE-84459-MS, SPE Annual Technical Conference and Exhibition, 5-8 October, Denver, Colorado, 2003) (involved in the production of oil and gas [Introduction line 6], complex fluid flow and uncertainty in reservoir performance and recovery efficiency predictions, recovery factor, drilling [abs]).

	Claim 5 are rejected under 35 U.S.C. 103 as being unpatentable over Medek and Jones  in view of Amor (A.B. Amor and et al, “An Innovative Approach for Integrated Characterization and Modeling of a Complex Carbonate Reservoir”, SPE-183800-MS, the SPE Middle East Oil & Gas Show and Conference held in Manama, Kingdom of Bahrain, 6-9 March 2017), hereinafter ‘Amor’).
As per claim 5, Medek and Jones  disclose claim 1 set forth above.


Amor discloses “the workflow steps of reservoir characterization and high resolution static model building of a complex DPDP, i.e. Dual Porosity Dual Permeability, carbonate reservoir [pg. 24 line 203], hierarchical modeling workflow was implemented to populate … fracture static properties, equivalent to static data [pg. 24 line 10-8 from the bottom]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the application to modify the teachings of the combined prior art in view of Amor to update the process-based characterization with static data to obtain non-matrix effective properties that can be used for more accurate field planning and optimization recovery.

	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Medek and Jones in view of Katterbauer (US 20180231681 A1), hereinafter ”Katter”.
As per claim 13, Medek and Jones discloses the claim 1 set forth above.
Medek discloses a system for enhancing hydrocarbon operations associated with a subsurface region (system, platform [pg. 1 line 4-1 from the bottom], Advanced approaches … enhance ability to evaluate both matrix and non-matrix properties [abs 

However, the set forth combined prior art is silent regarding the use of “a processor;
	an input device in communication with the processor and configured to receive input data associated with a subsurface region;
	memory in communication with the processor, the memory having a set of instructions, wherein the set of instructions, when executed by the processor, are configured to perform”.

Katter discloses the use of elements “a processor, input device, and memory” (a processor in a computer system [0076]; memory [0079], graphical user interface [0008, claim 10], computing device, querying, recording [0006-0007], implying an input device is included).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the application to modify the teachings of the combined prior art in view of Katter to use computer resources to perform the method of claim 1 by bridging the data gaps through dynamic data integration for an effective property evaluation with enhanced productivity.

Notes with regard to Prior Art
	The prior arts made of record and not relied upon are considered pertinent to applicant's disclosure. 
	Craddock (US 20180223633 A1) discloses the use of the term “non-matrix” (non-matrix fluid components such as oil, gas, and water).
	Dinariev (US 20180223633 A1) discloses “A set of reservoir production results are obtained by simulation of hydrocarbons flow in a heterogeneous reservoir based on the values of heterogeneity blocks transport matrices” [abs].

Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS KAY whose telephone number is (408)918-7569.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M Vazquez can be reached on 571-272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.